Name: 84/50/EEC: Commission Decision of 19 January 1984 amending Decision 83/296/EEC authorizing Member States to permit temporarily the marketing of forestry reproductive material not satisfying the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  agricultural activity;  marketing
 Date Published: 1984-02-02

 Avis juridique important|31984D005084/50/EEC: Commission Decision of 19 January 1984 amending Decision 83/296/EEC authorizing Member States to permit temporarily the marketing of forestry reproductive material not satisfying the requirements of Council Directive 66/404/EEC Official Journal L 031 , 02/02/1984 P. 0025 - 0025 Spanish special edition: Chapter 03 Volume 29 P. 0261 Portuguese special edition Chapter 03 Volume 29 P. 0261 *****COMMISSION DECISION of 19 January 1984 amending Decision 83/296/EEC authorizing Member States to permit temporarily the marketing of forestry reproductive material not satisfying the requirements of Council Directive 66/404/EEC (84/50/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Directive 79/410/EEC (2), and in particular Article 15 (1) thereof, Having regard to the request submitted by the Federal Republic of Germany and the Kingdom of Denmark, Whereas production of reproductive material of forestry species is at present insufficient in all Member States so that their requirements for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met; Whereas non-member countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directive; Whereas by Decision 83/296/EEC (3), the Commission authorized the Member States to permit temporarily the marketing of forest reproductive material which satisfies less stringent requirements; Whereas it has become apparent that what is indicated in respect of the species 'Quercus borealis Michx' in the case of Denmark should in fact apply to the species 'Quercus sessiliflora Sal.'; Whereas, in order to be able to cover completely the requirements of the two abovementioned Member States, it is appropriate to increase the authorized quantities for the species 'Quercus pendunculata Ehrh.' and 'Quercus sessiliflora Sal.' respectively; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/296/EEC is hereby amended as follows: - in the column 'Quercus pendunculata Ehrh.', '15 000 kg' in line 'D' is replaced by '25 000 kg', - the entries in the column 'Quercus borealis Michx' for line 'DK' are deleted, - in the column 'Quercus sessiliflora Sal.', '22 000 kg' and 'N (zone F-O)' are inserted in line 'DK'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 January 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2326/66. (2) OJ No L 103, 25. 4. 1979, p. 19. (3) OJ No L 157, 15. 6. 1983, p. 29.